COURT OF APPEALS OF VIRGINIA

Present: Judges Elder, Annunziata and Senior Judge Hodges
Argued at Norfolk, Virginia


GARY DEAN STEVENS

v.         Record No. 2300-94-1          MEMORANDUM OPINION * BY
                                       JUDGE ROSEMARIE ANNUNZIATA
COMMONWEALTH OF VIRGINIA                   DECEMBER 19, 1995


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                       John D. Gray, Judge

          Stephen K. Smith for appellant.

          Margaret Ann B. Walker, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Following a bench trial on October 20, 1993, the appellant,

Gary Dean Stevens ("Stevens"), was convicted of knowingly

possessing a motor vehicle from which the vehicle identification

number ("VIN") had been removed.   On appeal, Stevens argues that

the evidence was insufficient to support his conviction.    Finding

no error, we affirm.

     On April 8, 1993, Hampton Police Officer Susan Canny stopped

Stevens for driving with an expired City of Poquoson sticker.

Stevens indicated to Canny that he did not have his license

(which had been suspended), that he had no registration, and that

he had obtained the car's license tags from an abandoned car.

Canny arrested Stevens for driving on a suspended license and

improperly using state license tags.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
        Canny testified that, upon inspecting the car, she noticed a

hole in the dash where the VIN tag belonged.     After reading

Stevens Miranda rights, Canny asked him about the VIN.      Stevens

admitted that he had removed the VIN because it was loose,

stating that he had the VIN tag somewhere in the car or at his

home.    After searching the car, Canny found only a paper VIN

taped to the door.    Canny ran a check on the paper VIN and found

that the car was registered to Gerald Allen Thomas of Poquoson.

Stevens testified that he had purchased the car from Gerald

Thomas who was his sister's fiance.      Thomas was not present at

trial.
        At trial, Stevens denied telling Canny that he had removed

the VIN and claimed that the VIN was attached to the dash at the

time of his arrest.    Stevens' sister testified that she had

noticed the VIN attached to the car the next day upon retrieving

the car from impoundment.

        When considering the sufficiency of the evidence on appeal

in a criminal case, this Court views the evidence in a light most

favorable to the Commonwealth.     Higginbotham v. Commonwealth, 216
Va. 349, 352, 218 S.E.2d 534, 537 (1975).     On review, this Court

does not substitute its own judgment for that of the trier of

fact.     Cable v. Commonwealth, 243 Va. 236, 239, 415 S.E.2d 218,

220 (1992).    Instead, the trial court's judgment will not be set

aside unless it appears that the judgment is plainly wrong or

without supporting evidence.    Code § 8.01-680; Josephs v.




                                 - 2 -
Commonwealth, 10 Va. App. 87, 99, 390 S.E.2d 491, 497 (1990) (en

banc) (quoting Martin v. Commonwealth, 4 Va. App. 438, 443, 358
S.E.2d 415, 418 (1987)).

     Code § 46.2-1075 makes it unlawful for any person to

knowingly possess a motor vehicle, "the motor number, serial

number, or identification number of which has been removed,

changed, or altered."   Code § 46.2-1072 requires that the VIN be

"stamped, cut, embossed, or attached in such a manner that it

cannot be changed, altered, or removed without plainly showing

evidence which would be readily detectable . . . . The number

shall be die stamped, cut, or embossed into or attached to a

permanent part of the vehicle which is easily accessible for

verification."   The Court must construe these two closely

interrelated sections together.   See Virginia Real Estate Board

v. Clay, 9 Va. App. 152, 157, 384 S.E.2d 622, 625 (1989); ABC

Trucking, Inc. v. Griffin, 5 Va. App. 542, 547-48, 365 S.E.2d
334, 337-38 (1988).   Doing so, Stevens' contention, that the

paper VIN attached to the car's door precludes his conviction,

must fail.   The piece of paper taped to the door simply does not

comply with the statutory requirement.

     Stevens' admission to Canny that he had removed the VIN from

the dashboard is evidence that he had the requisite knowledge.

Although Stevens subsequently denied admitting to Canny that he

had removed the VIN from the vehicle, the trier of fact was free

to reject his testimony.   See Rollston v. Commonwealth 11 Va.




                               - 3 -
App. 535, 547, 399 S.E.2d 823, 830 (1991) (trier of fact "is not

required to accept in toto, an accused's statement, but may rely

upon it in whole, in part, or reject it completely").   Here,

Canny's testimony is corroborated by the fact that Canny could

not find the metal plate containing the VIN anywhere in the

vehicle or on the motor block.

     Accordingly, the conviction is affirmed.

                                                         Affirmed.




                                 - 4 -